Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/234,053, filed on December 27, 2018 (now U. S. Patent No. 10,953,386).
Applicants’ Priority Document was filed in the parent application on February 28, 2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 12-17  of U.S. Patent No. 10,953,386. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims define the nitrogen-rich compound to which the acid treated carbon is exposed, whereas the instant claims do not.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 10-3626150; Applicants’ submitted art).
Regarding claims 1, 2, 4, 7, 9, and 10, Huang et al. teach the preparation of a nitrogen-containing porous carbon, wherein porous carbon is pre-oxidized with an oxidizing agent, followed by depositing thereon a nitrogen-containing species.  In the preparation, the porous carbon (examples of which include coconut shell and coal activated carbons) is soaked with a 0.1-5 M oxidant solution (e.g., nitric acid) for 1-24 hours, followed by separation, washing, and drying to obtain a pre-oxidized porous carbon.  The pre-oxidized carbon is placed in a container with melamine/dicyandiamide (“nitrogen-rich compound”), and the container is heated to 350-500°C in an inert atmosphere (e.g., one or a mixture of nitrogen, carbon dioxide, argon, and helium), maintained at that temperature for 0.1 to 4 hours, then heated to 525-725°C, maintained at that temperature for 0.1 to 4 hours, and naturally cooled to obtain nitrogen-containing porous carbon products.  See claims 1-3, 5-7, and Example 5 of Huang et al.
Regarding claim 3, Huang et al. teach a resultant nitrogen-containing porous carbon product exhibiting a surface area of 950 m2/g (Example 5).  Further, while Huang et al. teach porous carbons (coconut shell and coal activated carbons) reading upon Applicants’ claimed “activated carbonaceous product”, the skilled artisan would have been motivated to reasonably expect said porous carbons to exhibit surface areas comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.  
Regarding claims 5 and 6, it is considered that because Huang et al. teach a drying step after soaking the porous carbon in an oxidant solution, as stated above, the skilled artisan would have been motivated to determine through routine experimentation the optimal drying temperature and the optimal moisture content desired, such as is respectively claimed.  Further, the skilled artisan would reasonably expect the dried porous carbon to exhibit a moisture content comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.
Regarding claim 9, Huang et al. teach that the resultant nitrogen-containing porous carbon product “has a high C3N4 content (5-30%), and the maximum nitrogen content is 17 % at (atomic number %)”; see page 7 of Huang et al., at lines 150-157.  While the nitrogen content is disclosed in terms of atomic number percent, the skilled artisan would have been motivated to reasonably expect said nitrogen content, when converted to weight percent, to be comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.
Regarding claims 12-14, Huang et al. teach nitrogen-containing porous carbon products obtained by the above-disclosed preparation.  See, for example, Example 5 of Huang et al.  
Huang et al. do not explicitly teach or suggest the limitations of Applicants’ claims regarding the method being for “making catalytically activated nitrogen-rich carbon particles that remove chloramines, chlorine, and/or ammonia from aqueous media”, or regarding the formation of a “filter media” comprising said “catalytically activated nitrogen-rich carbon particles that remove chloramines, chlorine, and/or ammonia from aqueous media”.
However, Huang et al. teach that the nitrogen-containing porous carbon products obtained by the above-disclosed method exhibit “excellent performance, and has good application prospects in the fields of adsorption separation, catalysis, electrode materials, etc.”  See the Abstract and page 4 of Huang et al. (first paragraph under “Description”).  
It is considered that because Huang et al. teach a method comparable to that instantly claimed, and further teach nitrogen-containing porous carbon products structurally reading upon Applicants’ claimed filter media, the skilled artisan would reasonably expect the method and nitrogen-containing porous carbon products disclosed by Huang et al. to obtain catalytically activated nitrogen-rich carbon particles, said particles suitably functioning as filter media, that would successfully remove chloramines, chlorine, and/or ammonia from aqueous media, with a reasonable expectation of success.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 10-3626150; Applicants’ submitted art) in view of Stouffer et al. (U. S. Patent Publication No. 2011/0042298; Applicants’ submitted art).
Regarding claim 11, Huang et al. teach the preparation of a nitrogen-containing porous carbon, wherein porous carbon is pre-oxidized with an oxidizing agent, followed by depositing thereon a nitrogen-containing species.  In the preparation, the porous carbon (examples of which include coconut shell and coal activated carbons) is soaked with a 0.1-5 M oxidant solution (e.g., nitric acid) for 1-24 hours, followed by separation, washing, and drying to obtain a pre-oxidized porous carbon.  The pre-oxidized carbon is placed in a container with melamine/dicyandiamide (“nitrogen-rich compound”), and the container is heated to 350-500°C in an inert atmosphere (e.g., one or a mixture of nitrogen, carbon dioxide, argon, and helium), maintained at that temperature for 0.1 to 4 hours, then heated to 525-725°C, maintained at that temperature for 0.1 to 4 hours, and naturally cooled to obtain nitrogen-containing porous carbon products.  See claims 1-3, 5-7, and Example 5 of Huang et al.
	Huang et al. do not explicitly teach or suggest the limitations of claim 11 regarding the step of forming the catalytically nitrogen-rich carbon particles in a bed or filter housing.
Stouffer et al. teach a filter medium comprising catalytically activated carbons. said catalytic activated carbons typically produced by charring processes similar to those for making activated carbons (e.g., by subjecting a carbonaceous material to carbonization in combination with activation/oxidation, or by impregnation with chemicals such as acids, followed by carbonization; see paragraph [0037]), but including a nitrogen-containing material at some point in the process.  See paragraph [0041] of Stouffer et al., which further teaches that the catalytic activated carbon "effectively decomposes chloramine in water".
	The filter medium is placed in a water filtration system comprising a housing, see Figure 3 and paragraph [0052] of Stouffer et al.
	Because Huang et al. teach a method comparable to that recited in claim 11, regarding the formation of nitrogen-containing porous carbon products, said products exhibiting "good application prospects in the fields of adsorption separation", said nitrogen-containing porous carbon products reading upon Applicants' claim limitation "catalytically activated nitrogen-rich carbon particles", and because Stouffer et al. teach the preparation of catalytically activated carbons comparable to the method disclosed in Huang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants' invention to modify the method disclosed in Huang et al. by incorporating therein the method steps of placing the nitrogen-containing porous carbon products/catalytically activated carbons in a water filtration system comprising a housing, as suggested by Stouffer et al., motivated by the references' common teachings regarding the formation of catalytically active carbons, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 13, 2022